     ANDREW MAST (CSBN 284070)
 1   JENNIFER HANE (CSBN 275729)
 2   U.S. Department of Justice
     Antitrust Division
 3   450 Golden Gate Avenue
     San Francisco, CA 94102
 4
     Telephone: (415) 934-5300
 5   andrew.mast@usdoj.gov
 6   Attorney for United States of America
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
                                                            Case No. CR 2:17-00189 WBS
11   UNITED STATES OF AMERICA,
                                                            STIPULATION AND ORDER EXCLUDING
12                                                          TIME UNDER THE SPEEDY TRIAL ACT
13                  v.
14   YAMA MARIFAT,
15          Defendant.
16
17          The United States of America, by and through its counsel of record, and defendant, by and
18   through defendant’s counsel of record, hereby stipulate as follows:
19              1. Trial in the above-captioned matter was scheduled for October 16, 2019.
20              2. The parties appeared before this Court on September 9, 2019 for a trial confirmation
21   hearing and hearing on defendant’s motion to continue trial. After conferring with counsel regarding the
22
     defendant’s motion to continue trial, the Court granted defendant’s motion to continue trial and
23
     rescheduled trial for January 2, 2020. The Court requested the parties submit a stipulation excluding the
24
     time between October 16, 2019 and January 2, 2020 under the Speedy Trial Act.
25
                3. The parties agree and stipulate, and request the Court find the following pertaining to the
26
     Speedy Trial Act, 18 U.S.C. 3161:
27
28


     17-CR-189 WBS
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME                                                    1
 1               a. Counsel for defendant is also serving as counsel for a defendant in the case of People
 2                  v. Barrera, Case No. 051419613. Counsel is appearing in pre-trial motions hearings
 3                  before the Barrera court. Jury selection in the Barrera matter is scheduled to
 4                  commence on October 7, 2019.
 5               b. Counsel for Mr. Barrera estimates that trial in the People v. Barrera matter will
 6                  continue through December 2019 and possibly into January 2020.
 7               c. Based on the above, and for the reasons stated on the record at the September 9, 2019
 8                  hearing, the time period of October 16, 2019 through January 2, 2020 is excludable
 9                  under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), Local
10
                    Code T-1, because the ends of justice served by taking such action outweigh the best
11
                    interest of the public and the defendant in a speedy trial. Failure to exclude time
12
                    would unreasonably deny the defendant continuity of counsel.
13
14   DATED: September 12, 2019                        Respectfully submitted,
15                                                               /s/
                                                      ANDREW J. MAST
16                                                    Trial Attorney
                                                      Antitrust Division
17                                                    U.S. Department of Justice
18
19   DATED: September 12, 2019                        _______/s/___________________
                                                      DAVID J. COHEN
20
                                                      Counsel for the defendant
21                                                    YAMA MARIFAT
                                                      * signed with permission
22
23
24
25
26
27
28


     17-CR-189 WBS
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME                                               2
                                 FINDINGS AND ORDER
 1
 2         IT IS SO FOUND AND ORDERED.

 3   Dated: September 13, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     17-CR-189 WBS
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME   3
